                Case 18-10512-KBO               Doc 1360            Filed 01/30/20      Page 1 of 7



                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

                                                                )      Chapter 11
 In re:                                                         )
                                                                )      Case No. 18-10512 (KBO)
 Zohar III, Corp., et al.,1
                                                                )
                                      Debtors.                  )      Jointly Administered
                                                                )
                                                                )      Hearing Date: Feb. 19, 2020 at 10:00 a.m.
                                                                )      Obj. Deadline: Feb. 12, 2020 at 4:00 p.m.


                 MOTION OF PATRIARCH FOR ENTRY OF AN ORDER
               AUTHORIZING FILING OF OMNIBUS MOTION UNDER SEAL

          Lynn Tilton and the Patriarch Stakeholders (collectively, “Patriarch”), by and through

their counsel, hereby submit this motion (the “Motion”) pursuant to:

          (i) Sections 105(a) and 107(b) of title 11 of the United States Code, 11 U.S.C. §§ 101-
          1532 (the “Bankruptcy Code”);

          (ii) Rule 9018 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”);

          (iii) Rule 9018-1(b) of the Local Rules of Practice and Procedure of the United States
          Bankruptcy Court for the District of Delaware (the “Local Rules”);

          (iv) this Court’s Order Approving and Authorizing the Settlement Agreement Between the
          Debtors, Lynn Tilton, the Patriarch Stakeholders, MBIA Insurance Corp., and the Zohar
          III Controlling Class (the “Settlement Order”), entered on May 21, 2018 [D.I. 266]; and

          (v) the Settlement Agreement (as defined in the Settlement Order) [D.I. 266 at Ex. 1],

for entry of an order substantially in the form attached hereto as Exhibit A (the “Proposed

Order”) authorizing Patriarch to file under seal certain portions of Patriarch’s Omnibus Motion

With Respect to Open Discovery and Pre-Trial Issues for Hearings on February 19 and 20, 2020




 1
     The Debtors, and, where applicable, the last four digits of their taxpayer identification number are as follows:
     Zohar III, Corp. (9612), Zohar II 2005-1, Corp. (4059), Zohar CDO 2003-1, Corp. (3724), Zohar III, Limited
     (9261) (“Zohar III”), Zohar II 2005-1, Limited (8297) (“Zohar II”), and Zohar CDO 2003-1, Limited (5119)
     (“Zohar I”, and together with Zohar II and Zohar III, the “Zohar Funds”). The Debtors’ address is 3 Times
     Square, c/o FTI Consulting, Inc., New York, NY 10036.



57772/0001-19394430v2
                Case 18-10512-KBO                Doc 1360         Filed 01/30/20         Page 2 of 7



(the “Omnibus Motion”),2 filed concurrently herewith. In support of this Motion, Patriarch

respectfully represents as follows:

                                        JURISDICTION AND VENUE

         1.        The Court has jurisdiction to consider this matter pursuant to 28 U.S.C. §§ 157

and 1334, and the Amended Standing Order of Reference from the United States District Court

for the District of Delaware, dated as of February 29, 2012. This is a core proceeding pursuant

to 28 U.S.C. § 157(b). Pursuant to Rule 9013-1(f) of the Local Rules of Bankruptcy Practice and

Procedures of the United States Bankruptcy Court for the District of Delaware, Patriarch

consents to entry of a final order by the Court in connection with this Motion3 to the extent it is

later determined that, absent the consent of the parties, the Court cannot enter final orders or

judgements herewith consistent with Article III of the United States Constitution.

         2.        Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

         3.        The statutory and legal predicates for the relief requested herein are sections

105(a) and 107(b) of the Bankruptcy Code, Bankruptcy Rule 9018, Local Rule 9018-1(b), the

Settlement Order, and the Settlement Agreement.

                                                 BACKGROUND

         4.        Patriarch has filed the Omnibus Motion in advance of the preliminary hearing set

for February 6, 2020, to address, among other things, certain discovery and procedural issues.

                                             RELIEF REQUESTED

         5.        By this Motion, Patriarch requests entry of the Proposed Order authorizing the

filing of certain portions of the Omnibus Motion under seal (the “Sealed Material”). In addition,



 2
     Capitalized terms not otherwise defined herein shall have the meanings set forth in the Omnibus Motion.
 3
     Patriarch does not consent to the jurisdiction of this Court or to entry of a final order for any purpose other than
     the resolution of this Motion.

                                                            2
57772/0001-19394430v2
                Case 18-10512-KBO         Doc 1360      Filed 01/30/20       Page 3 of 7



Patriarch requests that the Omnibus Motion not be made available to anyone other than the

Court, the Office of the United States Trustee for the District of Delaware, the Debtors, MBIA,

the Zohar III Controlling Class, U.S. Bank, and Ankura Trust Company, LLC, except as ordered

by the Court.

                                BASIS FOR RELIEF REQUESTED

         6.       Section 107(b) of the Bankruptcy Code provides bankruptcy courts with the

authority to issue orders that will protect entities from potential harm that may result from the

disclosure of certain information. In relevant part, it states that “[o]n request of a party in

interest, the bankruptcy court shall . . . protect an entity with respect to a trade secret or

confidential research, development, or commercial information.” 11 U.S.C. § 107(b); see also

Fed. R. Bankr. P. 9018 (“On motion . . . the court may make any order which justices requires [ ]

to protect the estate or any entity in respect of a trade secret or other confidential research,

development, or commercial information . . . .”). In addition, under section 105(a) of the

Bankruptcy Code, the Court may “issue any order, process, or judgment that is necessary or

appropriate to carry out the provisions” of the Bankruptcy Code. 11 U.S.C. § 105(a).

         7.       Parties seeking to file motions under seal in bankruptcy proceedings are not held

to the same standards as applied under the Federal Rules of Civil Procedure in order to attain the

protections offered by Section 107(b). See, e.g., Video Software Dealers Ass’n v. Orion Pictures

Corp. (In re Orion Pictures Corp.), 21 F.3d 24, 28 (2d Cir. 1994) (“When congress addressed the

secrecy problem in § 107(b) of the Bankruptcy Code it imposed no requirement to show ‘good

cause’ as a condition to sealing confidential commercial information.”); Phar-Mor, Inc. v.

Defendants Named Under Seal (In re Phar-Mor, Inc.), 191 B.R. 675, 679 (Bankr. N.D. Ohio

1995) (“In other areas of the law, courts have relied on showings of ‘compelling reasons,’ or



                                                   3
57772/0001-19394430v2
                Case 18-10512-KBO          Doc 1360      Filed 01/30/20     Page 4 of 7



balancing the interests of privacy and public right to know, when reviewing a request for judicial

non-disclosure. The mandatory language of § 107(b) negates the need for such inquiries.”

(internal citations omitted)). If the material sought to be protected falls within any of the

categories identified in Section 107(b), “the court is required to protect a requesting party and

has no discretion to deny the application.” In re Orion Pictures, 21 F.3d at 27; see also In re

Altegrity, Inc., No. 15-10226, 2015 WL 10963572, at *3 (Bankr. D. Del. July 6, 2015) (“[I]f it is

established that the documents sought to be sealed fall within the enumerated statutory

exception, the court must grant the requested relief (or such other relief that protects the moving

party).”).

         8.       “Commercial information . . . need not rise to the level of a ‘trade secret’” to be

entitled to protection under Section 107(b). In re Altegrity, 2015 WL 10963572, at *3; see also

In re Orion Pictures, 21 F.3d at 28 (the “clear and unambiguous usage of ‘or’ neither equates

‘trade secret’ with ‘commercial information’ nor requires the latter to reflect the same level of

confidentiality as the former”). Although “commercial information includes ‘information which

would cause an unfair advantage to competitors by providing them information as to the

commercial operations’” of a party, it “extends beyond the requirement that such information

will give an entity’s competitors an unfair advantage.” In re Borders Grp., 462 B.R. 42, 47

(Bankr. S.D.N.Y. 2011) (quoting In re Orion Pictures, 21 F.3d at 28). Instead, “the term

includes situations where a bankruptcy court may reasonably determine that allowing such

disclosure would have a ‘chilling effect on business negotiations.’” Id. (quoting In re Lomas

Fin. Corp., No. 90 Civ. 7827, 1991 WL 21231, at *2 (S.D.N.Y. Feb. 11, 1991). As made clear

by the plain language of the Bankruptcy Code, a movant need only demonstrate that the




                                                    4
57772/0001-19394430v2
                Case 18-10512-KBO         Doc 1360      Filed 01/30/20     Page 5 of 7



“information” in question is both “confidential” and “commercial” in nature. See 11 U.S.C.

§ 107(b)(1).

         9.       The Sealed Material in the Omnibus Motion satisfies Section 107(b) because it

contains “confidential . . . commercial information” that is entitled to protection. The Sealed

Material includes sensitive information regarding one of the Portfolio Companies which, if

disclosed, could impact the implementation of the joint monetization process, particularly

regarding the ongoing marketing processes and operations of that Portfolio Company. Any

negative impact on the joint monetization process may deter the parties from maximizing value

from the monetization or refinancing the Debtors’ interests in the Portfolio Companies. Were

the Sealed Material to be made publicly available, it would risk undermining the consummation

of critical business transactions and damage the ability to maximize the value of the Portfolio

Companies for the benefit of all stakeholders, and could seriously damage the business and

operations of the Portfolio Companies themselves. Moreover, Judge Sontchi recognized the

confidential, commercial nature of these cases and ordered protection of the confidential

information of non-parties. [See D.I. 518.]

         10.      Furthermore, in accordance with Local Rule 9018-1(d), Patriarch will file with the

Court a publicly viewable redacted form of the Omnibus Motion. Patriarch and its counsel will

confer with the Debtors with respect to any proposed redactions for the Omnibus Motion in the

interim.

         11.      For the reasons set forth above, Patriarch submits that the Court should grant the

relief requested herein and that approval of this Motion is necessary and appropriate.




                                                   5
57772/0001-19394430v2
                Case 18-10512-KBO          Doc 1360      Filed 01/30/20      Page 6 of 7



                                                NOTICE

         12.      Patriarch will provide notice of this Motion to: (i) the U.S. Trustee; (ii) counsel to

the Debtors; (iii) counsel to MBIA; (iv) counsel to the Zohar III Controlling Class; (v) counsel to

Mr. Joseph Farnan; (v) U.S. Bank; and (vi) all parties that have filed a notice of appearance in

these Chapter 11 Cases pursuant to Fed. R. Bankr. P. 2002. In light of the nature of the relief

requested herein, Patriarch submits that no other or further notice is necessary.

                                            CONCLUSION

         WHEREFORE, for the reasons set forth herein, Patriarch respectfully requests that the

Court (a) enter the Proposed Order authorizing Patriarch to file the Omnibus Motion under seal,

and (b) grant any such other and further relief as is just and proper.




                                                    6
57772/0001-19394430v2
                Case 18-10512-KBO   Doc 1360   Filed 01/30/20   Page 7 of 7



Dated: January 30, 2020                 COLE SCHOTZ P.C.


                                     By: /s/ Patrick J. Reilley
                                        Norman L. Pernick (No. 2290)
                                        Patrick J. Reilley (No. 4451)
                                        G. David Dean (No. 6403)
                                        500 Delaware Avenue, Suite 1410
                                        Wilmington, DE 19801
                                        Telephone: (302) 652-3131
                                        Facsimile: (302) 652-3117
                                        npernick@coleschotz.com
                                        preilley@coleschotz.com
                                        ddean@coleschotz.com

                                               – and –

                                        GIBSON, DUNN & CRUTCHER LLP
                                        Randy M. Mastro (Admitted Pro Hac Vice)
                                        Mary Beth Maloney (Admitted Pro Hac Vice)
                                        200 Park Avenue
                                        New York, NY 10166-0193
                                        Telephone: (212) 351-4000
                                        Facsimile: (212) 351-4035
                                        rmastro@gibsondunn.com
                                        mmaloney@gibsondunn.com

                                        Robert Klyman (Admitted Pro Hac Vice)
                                        Michael S. Neumeister (Admitted Pro Hac Vice)
                                        333 South Grand Avenue
                                        Los Angeles, CA 90071-3197
                                        Telephone: (213) 229-7000
                                        Facsimile: (213) 229-7520
                                        rklyman@gibsondunn.com
                                        mneumeister@gibsondunn.com

                                        Monica K. Loseman (Admitted Pro Hac Vice)
                                        1801 California Street, Suite 4200
                                        Denver, CO 80202-2642
                                        Telephone: (303) 298-5784
                                        Facsimile: (303) 313-2828
                                        mloseman@gibsondunn.com

                                        Counsel to Lynn Tilton; Patriarch Partners, LLC;
                                        Patriarch Partners VIII, LLC; Patriarch Partners
                                        XIV, LLC; Patriarch Partners XV, LLC; Octaluna,
                                        LLC; Octaluna II, LLC; and Octaluna III, LLC

                                           7
57772/0001-19394430v2
